Case 2:19-cr-00194-DBH Document 184 Filed 10/06/20 Page 1 of 18                PageID #: 669




                         UNITED STATES DISTRICT COURT

                                 DISTRICT OF MAINE


    UNITED STATES OF AMERICA,                   )
                                                )
                                                )
    V.                                          )    CRIM. NO. 2:19-CR-194-DBH-01
                                                )
    MUKONKOLE HUGE KIFWA,                       )
                                                )
                             DEFENDANT          )


         DECISION AND ORDER ON DEFENDANT’S MOTION TO DISMISS HIS
            INDICTMENT FOR VIOLATION OF THE SPEEDY TRIAL ACT
                          AND OTHER PROVISIONS


          This case concerns primarily the Speedy Trial Act’s requirement that a

defendant be indicted within 30 days of his arrest. Mukonkole Huge Kifwa has

filed a motion to dismiss the case for violation of that Speedy Trial Act provision,

as well as the Constitution and Criminal Rule 48(b) (ECF No. 92).                   He also

requests an evidentiary hearing. For the reasons described below, I conclude

that I need no hearing to determine that the government did not violate the

Constitution or Fed. R. Crim. P. 48(b) but that it did violate the Speedy Trial Act

and what remedy is appropriate. Kifwa’s motion to dismiss for violation of the

Speedy Trial Act is GRANTED, but it is granted without prejudice for reasons I will

explain.1




1Because in an earlier motion Kifwa and/or his lawyer expressed concern whether I had read
documents Kifwa had written and that his lawyer attached to his motion (I had read and
considered them), I confirm that I have read and considered all such documents here, including
Kifwa’s pro se motion for speedy trial relief.
Case 2:19-cr-00194-DBH Document 184 Filed 10/06/20 Page 2 of 18      PageID #: 670




                                     FACTS

      On November 20, 2018, the complaint in this case was filed against Kifwa

and a codefendant, and arrest warrants issued. Compl. (ECF No. 1); Arrest

Warrant (ECF Nos. 4, 7). That was also the date for Kifwa’s completion of his

prison time in a federal prison in Pennsylvania on a 2016 sentence I imposed

after a jury earlier convicted him of visa fraud and possession of a weapon by a

non-immigrant alien. Judgment, No. 2:15-cr-177-DBH (D. Me. June 15, 2016)

(ECF No. 118). In that 2016 sentence, I ordered that “[u]pon completing his

prison term, Defendant is to be surrendered to the Department of Homeland

Security, Bureau of Immigration and Customs Enforcement for deportation.” Id.

at 3. That is what happened. According to the Pretrial Services Report for this

case, prepared on December 12, 2018, Kifwa was then “incarcerated in York

County Prison on an Immigration and Customs Enforcement detainer.” PSR at

1 (ECF No. 22). Federal officers arrested his codefendant on the charges in this

case on November 27, 2018 (ECF Nos. 12, 19), and arrested Kifwa on December

13, 2018 (ECF No. 29). Kifwa was transported to Maine and had his initial

appearance in Maine on January 15, 2019 (ECF No. 24). The Magistrate Judge

appointed counsel for him, and Kifwa has been detained since then. See Order

of Detention Pending Trial (ECF No. 28).

      The codefendant and the government filed four joint motions under the so-

called “ends of justice” exclusion to exclude time under the Speedy Trial Act (ECF

Nos. 33, 35, 41 & 44) and delay indictment. The Magistrate Judge granted each

motion and entered a corresponding Speedy Trial Order. Speedy Trial Order of


                                                                                 2
Case 2:19-cr-00194-DBH Document 184 Filed 10/06/20 Page 3 of 18          PageID #: 671




March 4, 2019 (ECF No. 34) (excluding time from November 27, 2018, through

March 29, 2019); Speedy Trial Order of April 2, 2019 (ECF No. 36) (March 29

through May 24, 2019); Speedy Trial Order of May 31, 2019 (ECF No. 42) (May

24 through July 26, 2019); Speedy Trial Order of July 29, 2019 (ECF No. 45)

(July 26 through September 26, 2019). Cumulatively, they excluded the period

from November 27, 2018 (the date of the codefendant’s arrest), through

September 26, 2019. In each of the four orders, the Magistrate Judge found that

the ends of justice served by excluding the time from the speedy trial clock

outweighed the best interests of the public and of the codefendant in a speedy

trial. E.g., Speedy Trial Order of March 4, 2019, at 1 (ECF No. 34). He also

found “that such an enlargement of time is reasonable as to all of the parties”

and gave Kifwa five days to object. E.g., id. at 2. No objections were entered for

Kifwa.

      Kifwa and his codefendant were indicted on October 11, 2019 (ECF No.

56), i.e., within the Speedy Trial Act’s 30-day limit if the exclusions were effective.

      On July 22, 2019—after the first three motions to exclude time but before

the fourth—the Clerk’s Office received from Kifwa two pro se motions to dismiss.

One was a motion to dismiss for a Speedy Trial Act violation, the other a motion

to dismiss for failure to state a criminal offense. Letter from Clerk to counsel

(ECF No. 43); see Def.’s Reply Ex. 1 (ECF No. 115-1) (public copy of pro se

motion). Because Kifwa was then represented by counsel, the Clerk forwarded

the motions to his attorney and did not publicly enter them on the docket. Id.




                                                                                     3
Case 2:19-cr-00194-DBH Document 184 Filed 10/06/20 Page 4 of 18                    PageID #: 672




       Kifwa was represented by counsel throughout the period from January 15,

2019, when he made his initial appearance and his counsel was appointed,

through his arraignment on the Indictment on October 21, 2019. However, his

attorney filed a motion to withdraw on September 3, 2019, citing a breakdown

in the attorney-client relationship. Mot. to Withdraw (ECF No. 47). The Court

denied the motion after a hearing (ECF No. 52). A month later, the attorney filed

a second motion to withdraw (ECF No. 54). The Court granted that motion on

October 21, the day Kifwa was arraigned (ECF No. 61), and appointed new (and

current) counsel on October 25.

                                            ANALYSIS

Speedy Trial Act

       The Speedy Trial Act requires that a defendant be indicted no more than

30 days after he is arrested,2 subject to certain circumstances that allow a court

to exclude time from that 30-day clock (for example, delay for transportation

from another District, as in Kifwa’s case, 18 U.S.C. § 3161(h)(1)(F)).

       Kifwa makes several arguments to support his assertion that the

government failed to meet the 30-day limit: (1) that the clock started running

when ICE detained him on November 20, 2018 (before his arrest on the charges

in this case on December 13, 2018), because the ICE detention was a ruse to

extend the government’s time to indict him, Def.’s Mot. to Dismiss at 6-7 & n.9

(ECF No. 92); (2) that he did not agree to any of the extensions that his


2“Any information or indictment charging an individual with the commission of an offense shall
be filed within thirty days from the date on which such individual was arrested . . . in connection
with such charges.” 18 U.S.C. § 3161(b).

                                                                                                 4
Case 2:19-cr-00194-DBH Document 184 Filed 10/06/20 Page 5 of 18        PageID #: 673




codefendant and the government obtained, Def.’s Reply at 2-3 (ECF No. 115);

(3) that a Speedy Trial Act provision allowing an extension for one codefendant

to apply to the other codefendant applies only in calculating the 70-day period

of time to trial, not the 30-day limit of time to indictment, Def.’s Reply to Gov’t’s

Opp’n at 1-2 (ECF No. 182); and (4) that retroactive extensions are impermissible

under the Speedy Trial Act, Def.’s Resp. to Proc. Order at 5-7 (ECF No. 170).

    When the Speedy Trial Act Clock Started Running

      Kifwa’s codefendant was arrested on November 27, 2018. Regardless of

whether Kifwa’s time in ICE detention should be counted, the Speedy Trial Act

clock does not start to run until the arrest of the last defendant. See United

States v. Casas, 425 F.3d 23, 31 (1st Cir. 2005) (citing Henderson v. United

States, 476 U.S. 321, 323 n.2 (1986)). So even if I treat Kifwa as having been

arrested on November 20, when ICE took custody, the clock would not start to

run until the later date of November 27, 2018. If the exclusions approved by the

four Speedy Trial Orders as to the codefendant were valid as to Kifwa as well, the

Indictment on October 11, 2019, was timely.

    Effect of Codefendant’s Motions to Exclude Time

      Kifwa claims that none of the Speedy Trial orders should apply to him. All

four of the motions to exclude time were joint motions between only Kifwa’s

codefendant and the government. Kifwa did not expressly agree to any of them.

But the law does not require that he register his agreement. The Speedy Trial

Act allows for exclusions of a “reasonable period of delay when the defendant is

joined for trial with a codefendant as to whom the time for trial has not run and


                                                                                   5
Case 2:19-cr-00194-DBH Document 184 Filed 10/06/20 Page 6 of 18       PageID #: 674




no motion for severance has been granted.” 18 U.S.C. § 3161(h)(6). The First

Circuit has held repeatedly that “[t]his provision ‘stops the [Speedy Trial] clock

for one defendant in the same manner and for the same amount of time as for

all co-defendants.’” United States v. Maryea, 704 F.3d 55, 64 (1st Cir. 2013)

(quoting United States v. Rush, 738 F.2d 497, 504 (1st Cir. 1984)). It has also

made clear that “cases involving multiple defendants are governed by a single

speedy trial clock.” United States v. Barnes, 251 F.3d 251, 259 (1st Cir. 2001);

see also Casas, 425 F.3d at 31 (“[A]ny defendant’s motion resulting in excludable

time toll[s] the [Speedy Trial] clock for his codefendants.” (quoting United States

v. Santiago–Becerril, 130 F.3d 11, 19 (1st Cir. 1997))).

      Although the First Circuit has “assume[d] without deciding . . . that a

reasonableness requirement applies” to the question whether one codefendant’s

excluded time should also be excluded from another’s clock, the exclusion is

likely to be reasonable so long as the defendant has not moved to sever. Maryea,

704 F.3d at 66. In Maryea, the defendant argued that it was not reasonable to

apply her codefendant’s motion for continuance to her, because the continuance

gave the codefendant more time to reach a plea deal, which undermined Maryea’s

defense strategy. Noting that some circuits actually “requir[e] a defendant to file

a motion for severance in order to challenge the reasonableness of the delay on

appeal,” the First Circuit said that Maryea’s “failure to move to sever [was] an

important consideration” in its ultimate holding that it was reasonable to exclude

from Maryea’s clock the codefendant’s agreed continuance. Id. at 67, 69. Here,

Kifwa did not move to sever his case from his codefendant, and I see no reason


                                                                                  6
Case 2:19-cr-00194-DBH Document 184 Filed 10/06/20 Page 7 of 18                    PageID #: 675




why I should depart from the usual rule that “cases involving multiple

defendants are governed by a single speedy trial clock.” 251 F.3d at 259.

       Moreover, each Speedy Trial Order in this case made clear that it would

apply to Kifwa unless he objected within five days of the order. See, e.g., Speedy

Trial Order of March 4, 2019, at 2 (ECF No. 34) (“The court further finds that

such an enlargement of time is reasonable as to all of the parties . . . . Any co-

defendant objecting to the new deadline(s) set forth in this Order shall file a

specific objection within 5 business days of the entry of this Order.”). Kifwa

never filed an objection to any of the orders. He now claims that his prior lawyer

did not have authority to consent to the extensions and that his pro se motion

filed in July 2019 put everyone on notice that he did not consent. This is not

the time or place to deal with issues that Kifwa may have had with his prior

lawyer,3 and he has presented no evidence that his July pro se motion went to

the prosecutor.4 As the Court docket reflects, the Court sent it only to Kifwa’s

then lawyer (ECF No. 43).

       And finally on this issue, this District and the First Circuit have concluded

that the section 3161(h) exclusions apply not just to the 70-day limit of time to

trial, but also to the 30-day limit of time to indictment. United States v. Spring,



3 See his complaints at Hearing Tr. at 9-10 (ECF No. 94).
4 As I said earlier, Kifwa sent the Court two pro se motions. The motion asserting failure to state
a criminal offense did have a “certificate of service” that said Kifwa sent copies to the U.S.
Attorney’s Office for the District of Maine via “correctional authorities.” (ECF No. 43-2). (Kifwa
was housed at Strafford County Jail in New Hampshire). The prosecutor says she never received
the motions, Gov’t’s Obj. at 2 n.1 (ECF No. 178), and Kifwa has not submitted any affidavit in
the current motion practice that he actually sent either motion directly to the prosecutor.
Instead, his recent affidavit says he mailed his motion to the Court. Def.’s Aff. at 2 (ECF No.
171-1).

                                                                                                 7
Case 2:19-cr-00194-DBH Document 184 Filed 10/06/20 Page 8 of 18          PageID #: 676




810 F. Supp. 2d 331, 339 (D. Me. 2011) (Woodcock, J.); United States v.

Spagnuolo, 469 F.3d 39, 45 (1st Cir. 2006).

      Therefore, unless there is some invalidity in the exclusions, Kifwa’s Speedy

Trial Act clock was stopped.

    Retroactive Exclusion

      But the first joint motion in this case asked the Court to exclude the time

between November 27, 2018, and March 29, 2019 (ECF No. 33). That motion,

filed on February 28, 2019, states in its text: “in the absence of a speedy trial

exclusion, the United States would have been required to present this case for

indictment in December 2018.”        Id. (30 days from the codefendant’s arrest

November 27). In other words, the 30-day limit had already run by just over 90

days when the first motion was filed. The Magistrate Judge nevertheless granted

the joint motion, entering the Speedy Trial Order the parties had proposed (ECF

No. 34). A later joint motion also sought and obtained 5 days’ retroactive relief

(ECF Nos. 41, 42) (motion filed May 29, 2019, seeking and obtaining exclusion

starting May 24, 2019).

      The Speedy Trial Act allows an exclusion of time for:

            Any period of delay resulting from a continuance granted by
            any judge on his own motion or at the request of the
            defendant or his counsel or at the request of the attorney for
            the Government, if the judge granted such continuance on
            the basis of his findings that the ends of justice served by
            taking such action outweigh the best interest of the public
            and the defendant in a speedy trial. No such period of delay
            resulting from a continuance granted by the court in
            accordance with this paragraph shall be excludable under
            this subsection unless the court sets forth, in the record of
            the case, either orally or in writing, its reasons for finding
            that the ends of justice served by the granting of such


                                                                                    8
Case 2:19-cr-00194-DBH Document 184 Filed 10/06/20 Page 9 of 18                    PageID #: 677



               continuance outweigh the best interests of the public and the
               defendant in a speedy trial.

18 U.S.C. § 3161(h)(7).

       The Second, Third, Fourth, Seventh, and Tenth Circuits all state clearly

that this “ends of justice” exclusion can operate only prospectively. See United

States v. Tunnessen, 763 F.2d 74, 77 (2d Cir. 1985) (“Congress intended that

the decision to grant an ends-of-justice continuance be prospective, not

retroactive; an order granting a continuance on that ground must be made at

the outset of the excludable period.”); United States v. Brooks, 697 F.2d 517,

522 (3d Cir. 1982) (judge cannot “grant an ‘ends of justice’ continuance nunc pro

tunc, providing after the fact justification for unauthorized delays”); United

States v. Carey, 746 F.2d 228, 230 (4th Cir. 1984) (“Recent cases uniformly hold

that nunc pro tunc or retroactive continuances that are made after the expiration

of the time within which the defendant should have been tried for reasons the

judge did not consider before lapse of the allowable time are inconsistent with

the Act.”); United States v. Janik, 723 F.2d 537, 544-45 (7th Cir. 1983) (“the Act

does not provide for retroactive continuances”); United States v. Williams, 511

F.3d 1044, 1055-56 (10th Cir. 2007) (“[T]he [Speedy Trial] Act does not allow a

district court to retroactively grant an ends-of-justice continuance.”).5 The First



5 Each of these circuit decisions concerned the Act’s 70-day limit of time to trial rather than the

30-day limit of time to indictment. The government does not argue that the rationale is exclusive
to the 70-day limit, however, and I see no reason to distinguish the two limits. Subsection (7)
clearly applies to the 30-day limit and contains language suggesting prospective application there
as well, instructing the judge to consider “[w]hether, in a case in which arrest precedes
indictment, delay in the filing of the indictment is caused because the arrest occurs at a time
such that it is unreasonable to expect return and filing of the indictment within the period
specified in section 3161(b).” 18 U.S.C. § 3161(h)(7)(B)(iii) (emphasis added).

                                                                                                 9
Case 2:19-cr-00194-DBH Document 184 Filed 10/06/20 Page 10 of 18                    PageID #: 678




 Circuit has recognized this line of authority, United States v. Rush, 738 F.2d

 497, 507 (1st Cir. 1984), but has avoided deciding the issue.

        This District’s Speedy Trial Plan also seems to contemplate prospective

 application: “In the event that the United States Attorney anticipates that an

 indictment or information will not be filed within the time limit set forth in

 Section 3 of this Plan, the United States Attorney may file a written motion under

 18 U.S.C. § 3161(h).” United States District Court for the District of Maine § 4(a)

 (emphasis added).

        In the briefing on the motion to dismiss, Kifwa challenged the retroactive

 exclusion from the outset, see Def.’s Mot. to Dismiss at 2, 8 (ECF No. 92),

 although he provided caselaw only later (ECF No. 170). Despite multiple filings,

 the United States Attorney’s Office has chosen not to address the retroactivity

 issue except to recognize in a footnote that Kifwa has cited cases “in support of

 a challenge to the Court’s retroactive exclusion of time between November 27,

 2018 and March 4, 2019 (the date of the Court’s order—see ECF No. 34).” Gov’t’s

 Suppl. Resp. at 2 n.2 (ECF No. 180-1). Instead, the government relies on Kifwa’s

 failure to object to the Orders when they were entered.6 Id. at 2.

        I have found no Circuit cases supporting retroactive application of the

 exclusion, only cases supporting Kifwa’s position. In the absence of contrary


 6 A defendant does not waive Speedy Trial Act rights by failing to object when an improper
 continuance is granted. As the Supreme Court explained in Zedner v. United States, because
 the Act was designed not only to protect the defendant’s right to a speedy trial but also to serve
 the public interest, a defendant may not “opt out of the Act entirely.” 547 U.S. 489, 500-01
 (2006). Further, the fact that subsection 3161(h)(7) sets forth specific criteria prevents a
 defendant from “simply waiv[ing] the application of the Act whenever he or she want[s] more
 time.” Id. at 500.


                                                                                                10
Case 2:19-cr-00194-DBH Document 184 Filed 10/06/20 Page 11 of 18                  PageID #: 679




 argument or authority, I follow the other Circuits’ rulings and conclude that

 retroactive exclusions are impermissible.7

        As a result, without the retroactive exclusions, the government failed to

 indict Kifwa within the 30-day limit and his motion to dismiss must be granted.

 See Zedner v. United States, 547 U.S. 489, 506-07 (2006).

        Nature of Speedy Trial Act Dismissal

        The Speedy Trial Act provides for dismissal either with or without prejudice

 to the government’s ability to re-indict:

               In determining whether to dismiss the case with or without
               prejudice, the court shall consider, among others, each of the
               following factors: the seriousness of the offense; the facts and
               circumstances of the case which led to the dismissal; and the
               impact of a reprosecution on the administration of this
               chapter and on the administration of justice.

 18 U.S.C. § 3162(a). To those three listed factors the First Circuit has added

 prejudice to the defendant, United States v. Worthy, 772 F.3d 42, 46 (1st Cir.

 2014), and the length of the delay, United States v. Hastings, 847 F.2d 920, 924

 (1st Cir. 1988). But it has made clear that “[i]n considering the question, [the

 judge] must start from a level playing field; there is no presumption either way.”

 Id. The Supreme Court says that “Congress did not intend any particular type

 of dismissal to serve as the presumptive remedy for a Speedy Trial Act violation.”

 United States v. Taylor, 487 U.S. 326, 334 (1988).

        As I said in United States v. Worthy, 755 F. Supp. 2d 226, 234 (D. Me.

 2010), the circuits are divided on whether an evidentiary hearing is necessary to



 7I express no opinion on whether the codefendant, given her express involvement in the Speedy
 Trial Act motions, can make a similar argument.

                                                                                           11
Case 2:19-cr-00194-DBH Document 184 Filed 10/06/20 Page 12 of 18                      PageID #: 680




 determine whether the dismissal should be with or without prejudice.                          That

 division continues, and the First Circuit has not taken a position. I will consider

 each of the requisite dismissal factors separately and, in doing so, assess

 whether an evidentiary hearing is necessary or advisable.

             Seriousness of the Offense

        I can determine the seriousness of the offense by examining the

 indictment. No evidentiary hearing would be helpful. The grand jury charged

 Kifwa with conspiracy to commit mail fraud that affected a financial institution

 and conspiracy to commit access device (credit card) fraud using FedEx,

 international shipments of cards, international money transfers, stolen and

 altered credit cards from the United Kingdom, and unauthorized access to bank

 accounts in the United Kingdom involving over $120,000. (ECF No. 56.) The

 maximum statutory penalty for mail fraud is 30 years in prison; for access device

 fraud, 5 years in prison. These are very serious charges.

             Facts and Circumstances that Led to Dismissal

        Kifwa charges government misconduct based on the initial ICE detainer

 lodged against him, saying that “detention at the conclusion of his first sentence

 was simply a maneuver to delay the running of the thirty day period to indict.”

 Def.’s Mot. to Dismiss at 7 n.9 (ECF No. 92). He says he “is requesting an

 evidentiary hearing to determine, inter alia, if his initial detention on an alleged

 immigration hold was valid,” id.,8 and “to determine if he was, in fact, ever


 8 He calls it a “suspect immigration hold,” Def.’s Mot. to Dismiss at 1, 2 n.2 (ECF No. 92), despite

 my earlier Judgment and Commitment ordering that he be turned over to ICE at the end of his
 federal prison time. He argues (without authority) that the hold should have ended 7 days after


                                                                                                  12
Case 2:19-cr-00194-DBH Document 184 Filed 10/06/20 Page 13 of 18                    PageID #: 681




 detained on an immigration hold as claimed by the Government and if so, for

 how long,” Def.’s Reply at 4 (ECF No. 115).9               But even if the hearing Kifwa

 requests were to show collaboration between the prosecutor and ICE, it would

 not affect my Speedy Trial Act analysis. The running of the clock would certainly

 be delayed at least until the codefendant’s arrest on November 27. See Casas,

 425 F.3d at 31. If the government obtained some small advantage from the

 ongoing ICE detainer (the November 27 to December 13 period), it would not

 justify a dismissal with prejudice. Instead, the major error that led to my finding

 a speedy trial violation is the government’s reliance on the 95+ day retroactive

 exclusion requested in joint motions with Kifwa’s codefendant on February 28

 and May 29, 2019. (ECF Nos. 33, 41). An evidentiary hearing has nothing to

 offer on that. The government and codefendant may have neglected to file their

 motions soon enough, but there is no reason to attribute bad faith10 in their joint




 his initial detention unless he appeared before an Immigration Court. Def.’s Reply at 2 (ECF No.
 115). He also says “that the Assistant United States Attorney who was prosecuting the instant
 charges and had prosecuted him on his prior charges must surely have known his release date
 was imminent and that the Complaint and warrant on the same day of his release was not a
 coincidence.” Def.’s Mot. to Dismiss at 7 (ECF No. 92). He has requested “information on what
 communications, if any, the U.S. Attorney had with immigration officials to trigger any hold on
 the defendant.” Def.’s Reply at 2 n.1 (ECF No. 115). I see nothing improper in the AUSA’s timing
 of the complaint and warrant to coincide with the end of his prison time. My earlier Judgment
 and Commitment had contemplated that he would be deported by ICE. Indeed, there was
 discussion of that specific topic at the sentencing hearing, and for that reason I did not impose
 a period of supervised release. See Judgment, No. 2:15-cr-177-DBH (D. Me. June 15, 2016)
 (ECF No. 118); Sentencing Tr. at 36, 43-45, 72-74, No. 2:15-cr-177-DBH (D. Me. June 13, 2016)
 (ECF No. 141).
 9 Or, as stated elsewhere, “the circumstances surrounding his detention by INS at the suggestion

 of case agents after consultation with the Government, the delay in INS processing, the delay in
 scheduling an initial appearance on the insta[n]t charges, the delay in transporting the defendant
 to the district of Maine, and the application of the speedy indictment clock to all subsequent
 extensions.” Def.’s Reply to Gov’t’s Opp’n at 2 n.1 (ECF No. 182).
 10 Indeed, there are sealed documents that suggest the opposite. See, e.g., (ECF No. 40) (May 10,

 2019) (sealed).


                                                                                                13
Case 2:19-cr-00194-DBH Document 184 Filed 10/06/20 Page 14 of 18                  PageID #: 682




 desire to resolve, without indictment, this international conspiracy involving at

 least one other unindicted coconspirator.11

           Impact of a Re-prosecution on Administration of the Speedy Trial Act
           and the Administration of Justice

       Dismissal and re-indictment do not result in a re-prosecution in the

 conventional sense, because Kifwa has not been convicted. There will be only

 one conviction or acquittal, not two. Dismissing the case without prejudice is

 sufficient to ensure appropriate administration of the Speedy Trial Act on this

 retroactivity issue in the future and to protect the administration of justice. As

 the First Circuit has said:

              There is little doubt that the harsh remedy of dismissal with
              prejudice has greater deterrence value than its counterpart.
              But considerations of general deterrence are not dispositive
              or else dismissal with prejudice would impermissibly become
              the preferred tool. Moreover, the fact that a retrial [in Kifwa’s
              case, re-indictment] might be necessary at all is often
              deterrence enough.

 United States v. Barnes, 159 F.3d 4, 17-18 (1st Cir. 1998) (citation omitted).

 Dismissal with prejudice is “a last and rare resort.” United States v. Dessesaure,

 556 F.3d 83, 85 (1st Cir. 2009).

           Length of the Delay

       The impermissible delays here are the two retroactive exclusions that

 amount to 95+ days. That delay is significant to the defendant being detained,

 but it is not monumental.




 11The unindicted coconspirator was separately charged and convicted. See Judgment, United
 States v. Howard, No. 2:18-cr-00134-DBH (D. Me. Dec. 20, 2018) (ECF No. 81).

                                                                                           14
Case 2:19-cr-00194-DBH Document 184 Filed 10/06/20 Page 15 of 18                   PageID #: 683



            Prejudice to the Defendant

        Kifwa “asserts that he has been severely prejudiced because he has

 languished in jail for more than ten months without the benefit of an Indictment,

 without the benefit of discovery requirements triggered after the Indictment, and

 without the benefit of a speedy trial whose timing is triggered by the filing or his

 initial appearance on the Indictment.” Def.’s Mot. to Dismiss at 9-10 (ECF No.

 92). As I said above, the relevant delay is the 95+ days, not ten months.12 He

 says “[h]e has suffered the prejudice based upon pretrial incarceration, anxiety

 and concerns, and impairment to his defense.” Def.’s Resp. to Proc. Order at 16

 (ECF No. 170). He also says that “[p]articularly, after his arrest, [he] did not have

 access to the evidence in his case for eleven months because discovery was not

 provided until after his long-delayed indictment which abridged his statutory

 rights under the Speedy [T]rial Act.            He has also, obviously, been deprived

 potential access to Jencks material.” Id. He seeks an evidentiary hearing “so all

 of the facts and circumstances which ha[ve] led to this long delay can be

 determined by the Court,” Def.’s Mot. to Dismiss at 10 (ECF No. 92), “to

 determine the circumstances surrounding the interactions of investigating

 agents and immigration officials after his release from prison on November 20,

 2018 and the circumstances surrounding the ‘ends of justice’ continuances

 granted by the court,” Def.’s Resp. to Proc. Order at 16 (ECF No. 170).



 12 He also argues that one year’s delay is “presumptively prejudicial,” citing United States v.
 Irizarry-Colón, 848 F.3d 61, 68 (1st Cir. 2017). Def.’s Resp. to Proc. Order at 16 (ECF No. 170).
 That case was analyzing time to trial under the Sixth Amendment, not at stake in Kifwa’s case.
 Moreover, the presumption is rebuttable.


                                                                                               15
Case 2:19-cr-00194-DBH Document 184 Filed 10/06/20 Page 16 of 18                     PageID #: 684




           Being held in jail is certainly prejudicial. The other things Kifwa asserts,

 like discovery requirements, become available after indictment, and Kifwa has

 not shown how the 95+ day delay prejudiced him.13 He has not, for example,

 shown that witnesses died or left the country, or documents were destroyed or

 memories materially affected.              See Worthy, 772 F.3d at 47.               Even after

 indictment, Kifwa did not secure release, and there is no reason to think he

 would have been released if he had been indicted earlier. I do not minimize his

 incarceration, and if he is ultimately acquitted that time would certainly be

 distressing. But as I said in Worthy, where a defendant was locked up for almost

 two years without being convicted, such a delay does not support letting him

 “escape confronting [the] serious charges against him.” United States v. Worthy,

 No. 2:10-CR-136-DBH-03, 2012 WL 3137235, at *9 (D. Me. Aug. 1, 2012), aff’d,

 772 F.3d 42, 49 (1st Cir. 2014).

           In sum, the prejudice is not significant.

           Applying the relevant factors, I find they all favor dismissal without

 prejudice under the Speedy Trial Act.

 Constitutional Requirements

           The Sixth Amendment to the Constitution provides that “the accused shall

 enjoy the right to a speedy and public trial.” Unlike the Speedy Trial Act, it

 contains no limitation on the time from arrest to indictment, and the cases are

 clear that “[p]re-indictment delay does not implicate the Sixth Amendment’s




 13   He refers to Jencks Act material but that is mandated only at trial. See 18 U.S.C. § 3500.

                                                                                                   16
Case 2:19-cr-00194-DBH Document 184 Filed 10/06/20 Page 17 of 18                  PageID #: 685




 Speedy Trial provision.” United States v. DeCologero, 530 F.3d 36, 78 (1st Cir.

 2008) (citing United States v. Lovasco, 431 U.S. 783, 789 (1977)).

       However, “excessive pre-indictment delay can sometimes, albeit rarely,

 violate the Fifth Amendment’s Due Process Clause.” United States v. Irizarry-

 Colón, 848 F.3d 61, 70 (1st Cir. 2017). But the Due Process Clause “has a

 limited role to play in protecting against oppressive [pre-indictment] delay.” Id.

 at 789 (quoting Lovasco). The role is limited because

              the statutes of limitations provide the primary protection
              against undue pre-indictment delays. To rise to the level of
              a due process violation despite the applicable statute of
              limitations not having run, the delay (1) must have caused
              substantial prejudice to [defendant’s] rights to a fair trial and
              (2) was an intentional device used by the prosecution to gain
              tactical advantage over the accused. “Substantial prejudice”
              means more than inconvenience; it requires a showing of
              actual prejudice, and even the unavailability of witnesses or
              evidence might not be sufficient to meet this burden.

 Id. (citations omitted) (quotation marks omitted).

       To succeed on a due process claim, a defendant must show “both that the

 delay caused substantial prejudice to his right to a fair trial and that the

 [g]overnment intentionally delayed indictment . . . to gain a tactical advantage.”

 Id. (emphasis in original) (quotation marks omitted). As I describe above in ruling

 that the Speedy Trial Act violation results in a dismissal without prejudice, Kifwa

 has not met the first requirement of showing that the delay caused substantial

 prejudice to his right to a fair trial. I therefore do not need to address the second

 requirement, the reasons for the government’s actions, the subject on which

 Kifwa wants an evidentiary hearing.

       There was no Fifth Amendment violation.


                                                                                           17
Case 2:19-cr-00194-DBH Document 184 Filed 10/06/20 Page 18 of 18          PageID #: 686




 Fed. R. Crim. P. 48(b)

       Kifwa mentions Federal Criminal Rule 48(b) (“The court may dismiss an

 indictment . . . if unnecessary delay occurs in: (1) presenting a charge to a grand

 jury”).14 Def.’s Mot. to Dismiss at 5-6 (ECF No. 92). He does not explain how it

 grants him greater relief than the Speedy Trial Act and I do not pursue it further.

                                     CONCLUSION

       The defendant’s motion to dismiss is GRANTED under the Speedy Trial Act,

 but DENIED as to Kifwa’s Constitutional and Rule 48 claims. The dismissal is

 WITHOUT PREJUDICE.

       SO ORDERED.

       DATED THIS 6TH DAY OF OCTOBER, 2020

                                               /S/D. BROCK HORNBY
                                               D. BROCK HORNBY
                                               UNITED STATES DISTRICT JUDGE




 14The 2002 Advisory Committee Note says that the Rule “operates independently from the
 [Speedy Trial] Act.”

                                                                                    18
